Exhibit 10.3

 

EXECUTION VERSION

 

LETTER OF CREDIT REIMBURSEMENT AGREEMENT, dated as of February 7, 2017, between
DYNEGY INC., a Delaware corporation, as account party (the “Account Party”), and
GOLDMAN SACHS BANK USA, a bank chartered under the laws of the State of New
York, as issuing bank (in such capacity, together with its successors and
permitted assigns in such capacity, the “Issuing Bank”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, (i) the Account Party, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “Credit Agreement Administrative Agent”) and the
lenders from time to time party thereto entered into that certain Credit
Agreement, dated as of April 23, 2013 (as amended prior to the date hereof and,
for all purposes of Article IV, as amended, restated, modified, waived and/or
supplemented from time to time thereafter, the “Credit Agreement”), (ii) the
Account Party, Credit Suisse AG, Cayman Islands Branch, as collateral trustee
for the First-Lien Secured Parties (as defined in the Collateral Trust and
Intercreditor Agreement) (the “Collateral Trustee”) and the Credit Agreement
Administrative Agent entered into that certain Collateral Trust and
Intercreditor Agreement, dated as of April 23, 2013 (as amended, restated,
modified, waived and/or supplemented from time to time, the “Collateral Trust
and Intercreditor Agreement”) and (iii) the Account Party, the subsidiaries of
the Account Party from time to time party thereto and the Collateral Trustee
entered into that certain Guarantee and Collateral Agreement, dated as of
April 23, 2013 (as amended, restated, modified, waived and/or supplemented from
time to time, the “Guarantee and Collateral Agreement”) and the other Security
Documents (as defined in the Collateral Trust and Intercreditor Agreement);

 

WHEREAS, it is the intent of the parties hereto that in accordance with
Section 5.5 of the Collateral Trust and Intercreditor Agreement, this Agreement
shall constitute an Additional First-Lien Indebtedness Agreement (as defined in
the Collateral Trust and Intercreditor Agreement) and the Obligations shall
constitute Additional First-Lien Obligations (as defined in the Collateral Trust
and Intercreditor Agreement); and

 

WHEREAS, the Account Party has requested that the Issuing Bank provide a letter
of credit facility to the Account Party and the Issuing Bank is willing to
provide such letter of credit facility in an amount not to exceed Fifty Million
and 00/100 Dollars (US$50,000,000.00) upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and to induce the Issuing Bank
to enter into this Agreement, the Account Party hereby agrees with the Issuing
Bank as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.   Defined Terms.  The following terms shall have the following
meanings:

 

“Accession Agreement”: the Accession Agreement, dated as of the Effective Date,
among the Issuing Bank, the Account Party, certain Subsidiaries of the Account
Party and the Collateral Trustee, substantially in the form of Exhibit A to the
Collateral Trust and Intercreditor Agreement.

 

“Account Party”:  as defined in the preamble to this Agreement.

 

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with such

 

--------------------------------------------------------------------------------


 

2

 

specified Person.  For the purposes of this definition, “Control” (including,
with correlative meanings, the terms “Controlling”, “Controlled by” and “under
common Control with”), means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise.

 

“Agreement”:  this Letter of Credit Reimbursement Agreement, as the same may be
amended, restated, modified, waived and/or supplemented from time to time.

 

“Applicable Margin”:  as defined in the Credit Agreement on the date hereof in
respect of Initial Revolving Loans that are Base Rate Loans (in each case, as
defined in the Credit Agreement).

 

“Application”:  an application, in the form attached hereto as Exhibit B (or
such other form as the Issuing Bank may specify from time to time in writing to
the Account Party as the form used by the Issuing Bank) to request the Issuing
Bank to issue, extend or amend a Letter of Credit.

 

“Bankruptcy Law”: Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.,
as amended from time to time, or any similar federal or state or other law for
the relief of debtors.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which the
commercial banks in New York City or Irving, Texas, are authorized or required
by law to close.

 

“Change in Law”: as defined in Section 3.8(a).

 

“Change of Control”: as defined in the Credit Agreement.

 

“Collateral”: as defined in the Credit Agreement.

 

“Collateral Trust and Intercreditor Agreement”: as defined in the Statement of
Purpose to this Agreement.

 

“Collateral Trustee”: as defined in the Statement of Purpose to this Agreement.

 

“Commitment Period”:  the period from and including the Effective Date through
and including the Termination Date.

 

“Credit Agreement”:  as defined in the Statement of Purpose to this Agreement.

 

“Credit Agreement Administrative Agent”: as defined in the Statement of Purpose
to this Agreement.

 

“Credit Documents”:  this Agreement and all Applications relating to the Letters
of Credit, and each other agreement or instrument executed and delivered by the
Account Party with or in favor of the Issuing Bank pursuant to and in accordance
with the terms of this Agreement, as the same may be amended, restated,
modified, waived and/or supplemented from time to time.

 

“Credit Party”: as defined in the Credit Agreement.

 

“Default”:  any of the events specified in Section 4.3 whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

 

--------------------------------------------------------------------------------


 

3

 

“Delta Acquisition”: the acquisition by the Account Party, directly or
indirectly from International Power, S.A., of one hundred percent (100%) of the
equity interests of GDF Suez Energy North America, Inc.

 

“Delta Acquisition Agreement”: that certain Stock Purchase Agreement, dated
February 24, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the provisions hereof
and thereof, together with all schedules and exhibits thereto), pursuant to
which the Account Party, indirectly, will consummate the Delta Acquisition.

 

“Delta Acquisition Agreement Representations”: such of the representations made
by or on behalf of the Delta Target Entities in the Delta Acquisition Agreement
as are material to the interests of the Issuing Bank, but only to the extent
that the Account Party or the Account Party’s applicable Affiliate has the right
to terminate its obligations under the Delta Acquisition Agreement or refuse to
consummate the Delta Acquisition as a result of a breach of such representations
in the Delta Acquisition Agreement.

 

“Delta Acquisition Funding Date Material Adverse Effect”: a Material Adverse
Effect (as defined in the Delta Acquisition Agreement as in effect on
February 24, 2016).

 

“Delta Specified Representations”: the representations and warranties set forth
in this Agreement made with respect to the Credit Parties relating to:
organizational existence; organizational power and authority (as it relates to
due authorization, execution and delivery of the Credit Documents); due
authorization, execution and delivery of the Credit Documents, and
enforceability, in each case, as it relates to entering into and performance
under the Credit Documents; solvency on the Effective Date (after giving effect
to the Delta Transactions as defined in the Third Amendment) of the Account
Party and its subsidiaries taken as a whole; no conflicts of the Credit
Documents with charter documents; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto; the Foreign Corrupt Practices Act (Pub. L. 95-213 (signed into law
December 19, 1977)) and, subject to the Limited Conditionality Provision, the
validity and perfection of security interests with respect to the Collateral
(subject in all respects to security interests and liens permitted under the
Credit Agreement and the Collateral Trust and Intercreditor Agreement).

 

“Delta Target Entities”: collectively, GDF Suez Energy North America, Inc. and
its subsidiaries.

 

“Dollars”, “$” and “US$”:  dollars in lawful currency of the United States of
America.

 

“Effective Date”:  the date of satisfaction of the conditions set forth in
Section 5.2 herein, which date is February 7, 2017.

 

“Equity Interests”:  shares of capital stock, partnership interest, membership
interest in a limited liability company, beneficial interests in a trust or
other equity interest in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interests.

 

“Event of Default”:  as defined in Section 4.3.

 

“Excluded Taxes”:  with respect to the Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of the Account Party
hereunder or pursuant to any

 

--------------------------------------------------------------------------------


 

4

 

Credit Document, (a) income or franchise taxes imposed on or measured by its net
income or net profits, however denominated, by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of the Issuing Bank, in which its applicable lending office is
located, or that are imposed by reason of any connection between the Issuing
Bank or other recipient and any taxing jurisdiction other than a connection
arising solely by executing or entering into any Credit Document, receiving
payments thereunder or having been a party to, performed its obligations under,
or enforced, any Credit Document, (b) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Foreign Issuing Bank, any
U.S. federal withholding tax or backup withholding that is imposed pursuant to
laws in effect at the time such Foreign Issuing Bank or other recipient becomes
a party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Issuing Bank (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 3.10(a), (d) in the case of a Foreign Issuing Bank, any U.S. federal
withholding tax or backup withholding that is attributable to such Foreign
Issuing Bank’s failure to comply with Section 3.10(e), (e) any U.S. federal
withholding tax imposed pursuant to FATCA and (f) all penalties and interest on
the foregoing amounts.

 

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code as of the date
hereof (or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with) and any regulations or the
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

 

“Foreign Issuing Bank”: any Person that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code and who receives
a payment from the Account Party pursuant to a Credit Document.

 

“GAAP”:  those generally accepted accounting principles in the United States as
in effect from time to time.

 

“Governing Documents”:  collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement, trust
indenture or other formation or constituent documents of such Person.

 

“Governmental Authority”:  the government of the United States of America or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory board, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of, or pertaining to, government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee and Collateral Agreement”: as defined in the Statement of Purpose to
this Agreement.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Account
Party hereunder or under any other Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes that are not Excluded Taxes.

 

“Initial Scheduled Maturity Date”:  5:00 pm New York City time on the date that
is one year after the Effective Date.

 

--------------------------------------------------------------------------------


 

5

 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended from
time to time.

 

“Issuance Date”:  in respect of any Letter of Credit, the date of issuance of
such Letter of Credit.

 

“Issuing Bank”:  as defined in the preamble to this Agreement.

 

“L/C Disbursement”:  a payment or disbursement made by the Issuing Bank pursuant
to a Letter of Credit.

 

“L/C Obligations”:  as defined in Section 3.3(a).

 

“Letter of Credit”:  any standby letter of credit issued pursuant to
Section 3.1, as any such letter of credit may be amended, replaced and/or
extended from time to time in accordance with the terms hereof.

 

“Letter of Credit Commitment”:  as of the Effective Date, $50,000,000, as the
same may be modified from time to time in accordance with the terms hereof.

 

“Letter of Credit Fee”: as defined in Section 3.8(e)(ii).

 

“Limited Conditionality Provision”:  as defined in Section 5.2(b).

 

“Material Adverse Effect”: on the Effective Date, a Delta Acquisition Funding
Date Material Adverse Effect and, at any time thereafter, (a) a materially
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise) or operating results of the Account Party and its
Restricted Subsidiaries, taken as a whole, (b) a material impairment of the
ability of the Account Party or its Restricted Subsidiaries to perform any of
their material obligations under any Credit Document or (c) a material
impairment of the rights and remedies of or benefits available to the Issuing
Bank, taken as a whole, under any Credit Document.

 

“Material Indebtedness”: as defined in Section 4.3(f).

 

“Non-Recourse Debt”: as defined in the Credit Agreement.

 

“Obligations”:  (a) all L/C Obligations and all other obligations of the Account
Party under this Agreement or in connection with the Letters of Credit and
(b) all other reasonable and documented out-of-pocket expenses (including
reasonable attorney’s fees and disbursements), charges and other amounts, in
each case owing by the Account Party to the Issuing Bank under this Agreement,
the Letters of Credit or any of the other Credit Documents, of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, liquidated or unliquidated
(including all interest on any such amounts which accrues after the commencement
of any case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Account Party, whether or not allowed or allowable in such
case or proceeding).

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document (except any
such Taxes imposed with respect to an assignment, other than an assignment made
at the Account Party’s request).

 

--------------------------------------------------------------------------------


 

6

 

“Outstanding Amount”: at any time, the sum of, without duplication, (a) the
Dollar amount of the aggregate Stated Amount of all outstanding Letters of
Credit at such time plus (b) the Dollar amount of the aggregate principal amount
of all L/C Disbursements at such time for which the Issuing Bank has not been
reimbursed.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Property”:  of any Person means, any right or interest in or to any type of
real, personal, tangible, intangible or mixed property or asset of any kind
whether or not included in the most recent consolidated balance sheet of such
Person and its Restricted Subsidiaries under GAAP, including Equity Interests.

 

“Quarterly Payment Date”: shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date and prior to the
Termination Date.

 

“Register”:  as defined in Section 7.14.

 

“Related Person”:  each of the Issuing Bank’s Affiliates, and each of the
Issuing Bank’s and its Affiliates’ successors and permitted assigns, and all
partners, directors, officers, employees, agents, members, Controlling Persons,
trustees, administrators, managers and representatives of the foregoing Persons.

 

“Requirement of Law”:  as to any Person, the Governing Documents of such Person,
and any law, statute, treaty, rule, regulation, official directive, order,
decree, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

 

“Responsible Officer”: of any Person shall mean any executive officer or chief
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Subsidiary”: any Subsidiary of the Account Party other than an
Unrestricted Subsidiary.

 

“Scheduled Maturity Date”:  (a) the Initial Scheduled Maturity Date or (b) if
the Initial Scheduled Maturity Date is extended in accordance with
Section 3.1(d), the applicable anniversary of the Initial Scheduled Maturity
Date to which it is extended.

 

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on April 23, 2013.

 

“Stated Amount”:  in respect of a Letter of Credit, the maximum Dollar amount
from time to time available to be drawn under such Letter of Credit, determined
without regard to whether any conditions to drawing thereunder could then be
met.

 

“Subsidiary”:  as defined in the Credit Agreement.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

--------------------------------------------------------------------------------


 

7

 

“Termination Date”: the earlier of (a) the Scheduled Maturity Date and (b) the
date upon which the Letter of Credit Commitment is terminated for any reason or
otherwise reduced to zero in accordance with the terms of this Agreement
(whether pursuant to Section 3.1(c), Section 4.3, or otherwise).

 

“Third Amendment”:  that certain Third Amendment to Credit Agreement, dated as
of June 27, 2016, among inter alia, the Account Party and the lenders and
additional lenders under the Credit Agreement party thereto.

 

“Unrestricted Subsidiary”  as defined in the Credit Agreement.

 

“Unused Commitment”: at any time, the Letter of Credit Commitment at such time
less the Outstanding Amount at such time.

 

“Unused Commitment Fee”: as defined in Section 3.8(e)(iii).

 

SECTION 1.2.   Rules of Interpretation.

 

(i)                                     The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section and paragraph references are to this Agreement unless
otherwise specified.  The word “including” means “including without
limitation”.  References herein to any laws or rules include any amendments
thereto or successor or replacement laws or rules.

 

(ii)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

ARTICLE II
CREDIT SUPPORT

 

SECTION 2.1.   Existing Credit Support.  The Account Party agrees that, as a
condition to the issuance of Letters of Credit hereunder and as security for the
payments of the Obligations, it shall, and shall cause its Subsidiaries who are
party to the Collateral Trust and Intercreditor Agreement to, on the Effective
Date, execute the Accession Agreement.  The Account Party represents and
warrants that upon the execution and delivery of the Accession Agreement the
guarantees, pledges, grants of security interests and other obligations provided
as credit support for the obligations referenced in the Collateral Trust and
Intercreditor Agreement (and other documents related thereto) shall provide
equal and ratable credit support for the Obligations in accordance with the
terms of the Collateral Trust and Intercreditor Agreement.

 

ARTICLE III
LETTERS OF CREDIT

 

SECTION 3.1.   Letters of Credit.  (a)                                        
Subject to the terms and conditions hereof, the Issuing Bank agrees to issue,
amend or extend Letters of Credit denominated in Dollars at the request of the
Account Party on any Business Day after the Effective Date and before the fifth
Business Day prior to the end of the Commitment Period (i) in a minimum amount
of $100,000 on the date of such issuance, amendment or extension and (ii) for
the account of the Account Party or any of its Subsidiaries in such forms as may
be approved from time to time by the Issuing Bank; provided that the Issuing
Bank shall not issue, amend or extend any Letter of Credit if, after giving
effect to such issuance, amendment or extension, the Stated Amount of such
Letter of Credit, when added to the Outstanding Amount at such

 

--------------------------------------------------------------------------------


 

8

 

time, would exceed the Letter of Credit Commitment at such time. Notwithstanding
any provision hereof to the contrary, the Issuing Bank shall have no obligation
to issue, amend or extend any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Bank from issuing, amending or extending such
Letter of Credit or any requirement of law applicable to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance, amendment or
extension of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect with respect to the Issuing Bank
on the date hereof, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to the Issuing Bank as of the date hereof
and which the Issuing Bank reasonably and in good faith deems material to it or
(ii) the issuance, amendment or extension thereof would violate one or more
policies of the Issuing Bank applicable to letters of credit generally, as such
policies may be in effect from time to time and in respect of which prior
written notice has been provided by the Issuing Bank to the Account Party
(provided that, notwithstanding any internal policy of the Issuing Bank to the
contrary, Letters of Credit shall be permitted to be governed by the laws of the
State of Texas). Each Letter of Credit shall (i) be denominated in Dollars, and
(ii) expire on the earlier of (x) the date that is one year after the date of
the issuance thereof and (y) the date that is five (5) Business Days prior to
the Scheduled Maturity Date; provided that any Letter of Credit may provide for
the extension thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).  If the expiry date of
any Letter of Credit is automatically extendible pursuant to the preceding
sentence, then the terms of such Letter of Credit shall permit the Issuing Bank,
in its discretion, to provide notice to the beneficiary or beneficiaries
thereof, at least thirty (30) days prior to the then applicable expiry date,
that the expiry date of such Letter of Credit will not be extended.

 

(b)                                 On the Termination Date, the Account Party
shall pay in cash in Dollars all Obligations that are then due and payable and,
if any Letters of Credit remain outstanding on such date, the Account Party
will, on or prior to the Termination Date, cause all such Letters of Credit to
either be (i) cancelled and returned to the Issuing Bank or (ii) cash
collateralized (at 101% of the undrawn amount thereof) or otherwise backstopped
in a manner satisfactory to the Issuing Bank in its reasonable discretion.

 

(c)                                  The Account Party shall have the right,
upon not less than three (3) Business Days’ notice to the Issuing Bank, to
terminate the Letter of Credit Commitment or, from time to time, to reduce the
aggregate amount of the Letter of Credit Commitment; provided that no such
termination or reduction of the Letter of Credit Commitment shall be permitted
if, after giving effect thereto, the Outstanding Amount would exceed the Letter
of Credit Commitment.  Any such reduction shall be in a minimum amount equal to
$100,000, or any whole multiple of $100,000 in excess thereof, and shall reduce
permanently the Letter of Credit Commitment then in effect.

 

(d)                                 The Account Party shall have the right to
request up to four (4) one-year extensions of the Initial Scheduled Maturity
Date by delivering to the Issuing Bank at its address for notices specified
herein a written request therefor; provided that in each such case (i) no
Default or Event of Default shall have occurred and be continuing on the date of
such notice or on the then Scheduled Maturity Date, (ii) the Account Party shall
have delivered to the Issuing Bank on or prior to the then applicable Scheduled
Maturity Date such other certificates and other information as the Issuing Bank
may reasonably request, and (iii) the Issuing Bank shall have consented in
writing to such request in accordance with the terms hereof, such consent to be
provided or withheld in the reasonable discretion of the Issuing Bank.  Any such
written request for extension must be received by the Issuing Bank at least
forty-five (45) days (but not more than ninety (90) days) prior to the then
applicable Scheduled Maturity

 

--------------------------------------------------------------------------------


 

9

 

Date and the Issuing Bank will inform the Account Party in writing no later than
thirty (30) days prior to the then applicable Scheduled Maturity Date whether it
consents to so extend the Scheduled Maturity Date for an additional one-year
term.  Notwithstanding any other provision hereof, any such written consent
provided by the Issuing Bank shall be effective to amend the definition of
“Scheduled Maturity Date” set forth herein to such extended date without further
action by any party hereto.

 

(e)                                  Letters of Credit shall be used solely to
fund or support the working capital needs and general corporate purposes of the
Account Party and its Subsidiaries (including, without limitation, to support
any interest rate, currency, commodity or other hedging agreements or other
derivative obligations of such Persons).

 

SECTION 3.2.   Procedure for Issuance of Letters of Credit.  (a) The Account
Party may from time to time request that the Issuing Bank issue, amend or extend
a Letter of Credit on behalf of the Account Party or its Subsidiaries by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may reasonably request.  Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue, amend or
extend the Letter of Credit requested thereby (but in no event shall the Issuing
Bank be required to issue, amend or extend any Letter of Credit earlier than two
(2) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto
unless the Issuing Bank agrees in its sole discretion) by issuing, amending or
extending the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Bank and the Account Party.  The
Issuing Bank shall furnish a copy of such Letter of Credit to the Account Party
promptly following the issuance thereof.

 

(b)                                 The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more of its
Affiliates reasonably acceptable to the Account Party (and any such Affiliate
shall be deemed to be the “Issuing Bank” for all purposes of this Agreement and
the Credit Documents in respect of each Letter of Credit issued by it).

 

(c)                                  This Section shall not be construed to
impose an obligation upon the Issuing Bank to issue, amend or extend any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement.

 

SECTION 3.3.   L/C Obligations of the Account Party.  (a) The Account Party
agrees to reimburse the Issuing Bank no later than 1:00 p.m. (New York City
time) on the next Business Day after the Business Day on which the Issuing Bank
notifies the Account Party of the date and amount of an L/C Disbursement for the
amount of the L/C Disbursement (all of the obligations of the Account Party to
reimburse the Issuing Bank for any L/C Disbursement are collectively referred to
herein as “L/C Obligations”); provided that any failure to give or delay in
giving such notice shall not relieve the Account Party of its obligation to
reimburse the Issuing Bank with respect to such L/C Obligations.  The Issuing
Bank acknowledges and agrees that any reimbursement of the Issuing Bank by the
Account Party pursuant to this Section 3.3 shall satisfy in full any claims for
reimbursement it has under a Letter of Credit in respect of such reimbursable
amount.  Each such payment shall be made to the Issuing Bank at its address for
notices specified herein (or via wire transfer instructions provided by the
Issuing Bank as set forth on Schedule A, as such Schedule A may be updated from
time to time by the Issuing Bank) in Dollars and in immediately available
funds.  All L/C Obligations shall bear interest from the date of the applicable
LC Disbursement to but excluding the date that such L/C Obligation is reimbursed
in full at a rate per annum equal to (i) until the date that reimbursement is
due hereunder, the Applicable Margin and

 

--------------------------------------------------------------------------------


 

10

 

(ii) thereafter, the sum of the Applicable Margin plus two percent (2%) per
annum, payable by the Account Party on the date of the applicable reimbursement
and on the Termination Date (which interest shall be computed on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring the period for which such interest is
payable).

 

(b)                                 The responsibility of the Issuing Bank to
the Account Party in connection with any draft or other demand for payment
presented under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including such draft or other demand for
payment) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

 

(c)                                  The Issuing Bank shall promptly after
receipt thereof, provide to the Account Party copies of any certificate of
reduction, certificate of drawing or request for transfer the Issuing Bank
receives from the beneficiary of a Letter of Credit.

 

SECTION 3.4.   Obligations Absolute.  The Account Party’s obligations under
Section 3.3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Account Party may have or may have had against the Issuing Bank, any beneficiary
of a Letter of Credit or any other Person. The Account Party also agrees with
the Issuing Bank that neither the Issuing Bank nor any Related Person shall be
responsible for, in the absence of its willful misconduct, bad faith or gross
negligence (as determined by a final, non-appealable decision of a court of
competent jurisdiction), and the Account Party’s L/C Obligations under
Section 3.3 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Account Party and any beneficiary of any Letter of
Credit or any other Person to which such Letter of Credit may be transferred or
any claims whatsoever of the Account Party against any beneficiary of such
Letter of Credit or any such transferee. Neither the Issuing Bank nor any
Related Person shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final, non-appealable decision of a court of competent
jurisdiction to have resulted from willful misconduct, bad faith or gross
negligence of the Issuing Bank or any such Related Person.

 

SECTION 3.5.   Applications.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall control.

 

SECTION 3.6.   Records.  The Issuing Bank shall maintain the following records
with respect to each Letter of Credit:

 

(a)                                 the date of issuance, amendment or extension
and expiration thereof;

 

(b)                                 the Stated Amount thereof; and

 

(c)                                  the date and amount of all payments and
drawings made thereunder.

 

The Issuing Bank shall make copies of such records available to the Account
Party upon its reasonable request.

 

SECTION 3.7.   No Liability.  The Account Party agrees that, except as expressly
set forth in Section 3.3(b), neither the Issuing Bank nor any of its Related
Persons will assume liability in

 

--------------------------------------------------------------------------------


 

11

 

 

connection with any Letter of Credit, or be responsible for any claim with
respect thereto, including, without limitation:

 

(a)                                 the use which may be made of any Letter of
Credit;

 

(b)                                 any acts or omissions of the beneficiary of
any Letter of Credit, including the application of any payment made to such
beneficiary;

 

(c)                                  the validity, correctness, genuineness or
legal effect of any document or instrument relating to any Letter of Credit,
even if such document or instrument should in fact prove to be in any respect
invalid, insufficient, inaccurate, fraudulent or forged or any statement therein
being untrue or inaccurate;

 

(d)                                 payment by the Issuing Bank of any draft or
other demand from a beneficiary of a Letter of Credit for payment which does not
comply with the terms of any Letter of Credit, unless such payment results from
the gross negligence, bad faith or willful misconduct of the Issuing Bank (as
determined by a final, non-appealable decision of a court of competent
jurisdiction);

 

(e)                                  the failure of any document or instrument
to bear any reference or adequate reference to any Letter of Credit;

 

(f)                                   any failure to note the amount of any
draft on any Letter of Credit or on any related document or instrument, except
to the extent such failure results from the gross negligence, bad faith or
willful misconduct of the Issuing Bank (as determined by a final, non-appealable
decision of a court of competent jurisdiction);

 

(g)                                  any failure of the beneficiary of any
Letter of Credit to meet the obligations of such beneficiary to either the
Account Party or any other Person;

 

(h)                                 any failure by the Issuing Bank to make
payment under any Letter of Credit as a result of any Requirement of Law,
control or restriction rightfully or wrongfully exercised or imposed by any
Governmental Authority; or

 

(i)                                     the existence of any claim, set-off,
defense or other right that the Account Party may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any other Person for
whom any such transferee may be acting), the Issuing Bank or any Person, whether
in connection with this Agreement, any Letter of Credit, the transaction
contemplated herein and therein or any unrelated transaction (including any
underlying transaction between the Account Party and the beneficiary named in
such Letter of Credit).

 

SECTION 3.8.   Reserve Requirements; Change in Circumstances; Fees. 
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law, rule, regulation or treaty or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (a “Change in Law”) shall (i) result in the imposition,
modification or applicability of any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by the Issuing Bank or any of its Affiliates, (ii) subject the Issuing
Bank or any of its Affiliates to any Tax of any kind whatsoever with respect to
this Agreement, or change the basis of taxation of payments in respect thereof
(except for Indemnified Taxes or Other Taxes indemnified pursuant to
Section 3.10 and the imposition of any Excluded Tax payable by the Issuing Bank
or any of its

 

--------------------------------------------------------------------------------


 

12

 

Affiliates), or (iii) result in the imposition on the Issuing Bank or any of its
Affiliates of any other condition resulting from entering into any of the Credit
Documents, and the result of any of the foregoing shall be to increase the cost
to the Issuing Bank or any of its Affiliates of issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
the Issuing Bank hereunder (whether of reimbursement, interest or otherwise) by
an amount reasonably determined by the Issuing Bank to be material, then such
additional amount or amounts as will compensate the Issuing Bank or such
Affiliate for such additional costs or reduction shall be paid by the Account
Party to the Issuing Bank upon demand (in each case, so long as the Issuing Bank
is requiring the payment of such additional amounts from similarly situated
account parties and borrowers with similar provisions in their credit
facilities). “Change in Law” shall include all requests, rules, guidelines or
directives concerning capital adequacy and liquidity requirements issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
and liquidity requirements promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, regardless of the
date adopted, issued, promulgated or implemented.

 

(b)                                 If the Issuing Bank determines that the
adoption after the date hereof of any Change in Law regarding capital adequacy
or liquidity requirements, or any change in any of the foregoing or in the
interpretation or administration of any of the foregoing by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Issuing Bank (or any lending office
of the Issuing Bank) or any Affiliate of the Issuing Bank with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Issuing Bank’s capital or on the capital of an Affiliate of the Issuing Bank, if
any, as a consequence of any Credit Document, to a level below that which the
Issuing Bank or such Affiliate could have achieved but for such adoption,
change, compliance or other Change in Law (taking into consideration the Issuing
Bank’s policies and the policies of the Issuing Bank’s Affiliates with respect
to capital adequacy and liquidity requirements) by an amount reasonably
determined by the Issuing Bank to be material, then from time to time such
additional amount or amounts as will compensate the Issuing Bank for such
reduction will be paid by the Account Party to the Issuing Bank upon demand (in
each case, so long as the Issuing Bank is requiring the payment of such
additional amounts from similarly situated account parties and borrowers with
similar provisions in their credit facilities).

 

(c)                                  A certificate of the Issuing Bank setting
forth such amount or amounts as shall be necessary to compensate the Issuing
Bank or its Affiliate, as applicable, as specified in paragraph (a) or
(b) above, as the case may be, shall be delivered to the Account Party and shall
be conclusive absent manifest error.  The Account Party shall pay the Issuing
Bank the amount shown as due on any such certificate delivered by the Issuing
Bank within 15 days after its receipt of the same.

 

(d)                                 Failure on the part of the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of the Issuing Bank’s right to demand compensation with
respect to such period or any other period; provided, however, that the Issuing
Bank shall not be entitled to compensation under this Section 3.8 for any costs
incurred or reductions suffered with respect to any date unless the Issuing Bank
shall have notified the Account Party in writing that it will demand
compensation for such costs or reductions under paragraph (c) above and such
notice shall have been provided not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions.

 

--------------------------------------------------------------------------------


 

13

 

(e)                                  Fees.

 

(i)                                     The Account Party agrees that it will
pay to the Issuing Bank on the Effective Date a facility fee, in cash, in an
amount equal to 2.00% of the Letter of Credit Commitment that becomes effective
on such date.

 

(ii)                                  The Account Party agrees to pay to the
Issuing Bank a fee in respect of each Letter of Credit issued by it (the “Letter
of Credit Fee”) for the period from and including the date of issuance of such
Letter of Credit to an including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum, equal to the Applicable Margin
as in effect from time to time during such period on the daily Stated Amount of
each such Letter of Credit.  Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the Scheduled Maturity Date on which no Letters of Credit remain
outstanding (or such earlier date on which the Letter of Credit Commitment has
been terminated).  Such Letter of Credit Fees shall be calculated in a manner
consistent with the calculation of corresponding fees under the Credit Agreement
as in effect on the date hereof.

 

(iii)                               The Account Party agrees to pay to the
Issuing Bank a commitment commission (the “Unused Commitment Fee”) for the
period from and including the Effective Date to an including the Scheduled
Maturity Date (or such earlier date on which the Letter of Credit Commitment has
been terminated) computed at a rate per annum, equal to the “Applicable Margin”
(as defined in the Credit Agreement as in effect on the date hereof) applicable
to “Unutilized Revolving Loan Commitment” (as defined in the Credit Agreement as
in effect on the date hereof) as in effect from time to time during such period
on the daily Unused Commitment.  Accrued Unused Commitment Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the Scheduled Maturity Date (or such earlier date on which the
Letter of Credit Commitment has been terminated). Such Unused Commitment Fees
shall be calculated in a manner consistent with the calculation of corresponding
fees under the Credit Agreement as in effect on the date hereof.

 

(iv)                              The Account Party agrees to pay to the Issuing
Bank such other fees, costs and charges as may be agreed in writing from time to
time by the Account Party and the Issuing Bank.

 

SECTION 3.9.   Applicability of ISP98.  Unless otherwise expressly agreed by the
Issuing Bank and the Account Party, when any Letter of Credit is issued, the
rules of the “International Standby Practices 1998, International Chamber of
Commerce Publication No. 590” published by the Institute of International
Banking Law & Practice (or such later version thereof as may be in effect at the
time of issuance) shall apply to each standby Letter of Credit.

 

SECTION 3.10.   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Account Party hereunder or under any other Credit Document
shall be made free and clear of and without deduction or withholding for any
Taxes; provided, that, if any Indemnified Taxes shall be required to be deducted
or withheld from such payments, then (i) the sum payable by the Account Party
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) the Issuing Bank or other recipient of such payment,
as the case may be, receives an amount equal to the sum it would have received
had no

 

--------------------------------------------------------------------------------


 

14

 

such deductions or withholdings been made, (ii) the Account Party shall make
such deductions or withholdings and (iii) the Account Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Without limiting the provisions of paragraph
(a) above, the Account Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                  The Account Party shall indemnify the
Issuing Bank, within 15 days after written demand therefor, for the full amount
of any Indemnified Taxes by or on account of any obligation of the Account Party
hereunder or under any other Credit Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Issuing Bank and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Account Party by the Issuing Bank shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes by the Account Party to a Governmental Authority, the Account
Party shall deliver to the Issuing Bank the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Issuing Bank.

 

(e)                                  Any Foreign Issuing Bank or other recipient
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments under any Credit Document shall deliver to the Account
Party, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Account Party as will permit such payments to be made without
or at a reduced rate of withholding.  In addition, any Foreign Issuing Bank or
other recipient, if reasonably requested by the Account Party, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Account Party as will enable the Account Party to determine whether or not
such Foreign Issuing Bank or other recipient is subject to backup withholding or
information reporting requirements.  Without limiting the generality of the
foregoing, any Foreign Issuing Bank or other recipient shall deliver to the
Account Party (in such number of copies as shall be requested by the Account
Party) on or prior to the date on which such Foreign Issuing Bank or other
recipient receives a payment pursuant to a Credit Document (and from time to
time thereafter promptly upon the expiration, obsolescence or invalidity of any
previously delivered form or information or upon the request of the Account
Party, but in each case only if such Foreign Issuing Bank or other recipient is
legally entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of IRS Form W-8BEN
or IRS Form W-8-BEN-E claiming eligibility for benefits of an income tax treaty
to which the United States of America is a party and such W-8BEN or W-BEN-E
shall establish (x) with respect to payments of interest under any Credit
Document an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8-BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)                                  executed originals (or a scanned pdf copy
of an executed originals) of IRS Form W-8ECI,

 

--------------------------------------------------------------------------------


 

15

 

(iii)                               in the case of a Foreign Issuing Bank
claiming the benefits of the exemption for portfolio interest under 881(c) of
the Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit A-1 to the effect that such Foreign Issuing Bank is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10-percent
shareholder” of the Account Party within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”), and (y) executed originals (or a scanned pdf copy of an executed
originals) of IRS Form W-8BEN or IRS Form W-8-BEN-E, or

 

(iv)                              to the extent a Foreign Issuing Bank or other
recipient is not the beneficial owner of the payments received by such Person
under any Credit Document, executed originals (or a scanned pdf copy of executed
originals) of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit A-2 or Exhibit A-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Issuing Bank is a partnership and one or more direct or indirect
partners of such Foreign Issuing Bank are claiming the portfolio interest
exemption, such Foreign Issuing Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit A-4 on behalf of each such
direct or indirect partner.

 

(f)                                   If the Issuing Bank is not a Foreign
Issuing Bank, the Issuing Bank shall deliver to the Account Party (in such
number of copies as shall be requested by the recipient) on or prior to the
Effective Date (and from time to time thereafter promptly upon the expiration,
obsolescence or invalidity of any previously delivered form or information or
upon the request of the Account Party, but in each case only if the Issuing Bank
is legally entitled to do so) duly completed copies of IRS Form W-9 or other
forms or information establishing an exemption from U.S. backup withholding.

 

(g)                                  If a payment made to the Issuing Bank or
other recipient under any Credit Document hereunder may be subject to U.S.
federal withholding tax under FATCA if the Issuing Bank or such recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), the Issuing Bank or other recipient shall deliver to the Account
Party, at the time or times prescribed by law and at such time or times
reasonably requested by Account Party, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Account Party to comply with its withholding obligations, to determine that
the Issuing Bank or other recipient has complied with the Issuing Bank’s or
other recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 3.10(g), the
term “FATCA” shall include any amendments to FATCA after the date hereof.

 

(h)                                 If the Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Account Party or with respect to which the
Account Party has paid additional amounts pursuant to this Section 3.10, it
shall pay to the Account Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Account
Party under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Issuing Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Account Party, upon the request
of the Issuing Bank, agrees to repay the amount paid over to the Account Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Issuing Bank in the event the Issuing Bank is
required to repay such

 

--------------------------------------------------------------------------------


 

16

 

refund to such Governmental Authority.  This paragraph shall not be construed to
require the Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Account
Party or any other Person.

 

ARTICLE IV
COVENANTS AND EVENTS OF DEFAULT

 

SECTION 4.1.   Reporting Requirements. The Account Party hereby covenants and
agrees with the Issuing Bank that, until the date upon which the Obligations
(other than contingent indemnification obligations and undrawn amounts with
respect to the then outstanding Letters of Credit which have either been cash
collateralized (at 101% of the undrawn amount) or otherwise backstopped in a
manner satisfactory to the Issuing Bank in its reasonable discretion) have been
indefeasibly paid in full in cash and the Letter of Credit Commitment has been
terminated or otherwise reduced to zero, the Account Party shall promptly
provide to the Issuing Bank any notice, report or financial or operating
information required to be delivered by it, directly or indirectly to the
Lenders (as defined in the Credit Agreement), under Section 9.01(a), (b),
(d) and (e) of the Credit Agreement as in effect on the Effective Date.  The
obligations of the Account Party set forth in this Section 4.1 shall apply
notwithstanding that the Credit Agreement may terminate.

 

SECTION 4.2.   Other Covenants.  The Account Party agrees that, until the date
upon which the Obligations (other than contingent indemnification obligations
and undrawn amounts with respect to the then outstanding Letters of Credit which
have either been cash collateralized (at 101% of the undrawn amount) or
otherwise backstopped in a manner satisfactory to the Issuing Bank in its
reasonable discretion) have been indefeasibly paid in full in cash and the
Letter of Credit Commitment has been terminated or otherwise reduced to zero, it
shall:

 

(a)                                 (i) (A) preserve, renew and keep in full
force and effect its organizational existence and (B) take all reasonable
actions to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect on the
business, operations or financial condition of the Account Party and its
Restricted Subsidiaries taken as a whole; and (ii) comply with all requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority except to the extent that failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
business, operations or financial condition of the Account Party and its
Restricted Subsidiaries taken as a whole;

 

(b)                                 furnish to the Issuing Bank prompt notice of
the occurrence of any Default or Event of Default promptly after any Responsible
Officer of the Account Party obtains knowledge thereof;

 

(c)                                  upon the exercise by the Issuing Bank of
any remedy pursuant to this Agreement or the other Credit Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, the Account Party will execute and deliver, or will
cause the execution and delivery by its Restricted Subsidiaries of, all
applications, certifications, instruments and other documents and papers that
the Issuing Bank may be required to obtain from the Account Party or any of its
Restricted Subsidiaries for such governmental consent, approval, recording,
qualification or authorization; and

 

(d)                                 cause the Obligations to constitute senior
indebtedness (or the equivalent thereof) under each issue of Subordinated
Indebtedness (as defined in the Credit Agreement).

 

--------------------------------------------------------------------------------


 

17

 

SECTION 4.3.   Events of Default.  In case of the happening of any of the
following events (each an “Event of Default”):

 

(a)                                The Account Party shall fail to pay any
amounts as required by Section 3.1(b) or reimburse any L/C Obligation as
required by Section 3.3(a), in each case when due in accordance with the terms
hereof, within three (3) Business Days after the Account Party shall have
received notice from the Issuing Bank to pay the respective amounts and L/C
Obligations;

 

(b)                                Any representation or warranty made or deemed
made by the Account Party herein or in any other Credit Document or that is
contained in any certificate, document or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made;

 

(c)                                 The Account Party shall fail to make any
payment of any other amount hereunder (other than an amount referred to in
paragraph (a) above or payments required by Section 3.3(a)), after the Account
Party shall have received notice that the respective obligations are then due
and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

 

(d)                                The Account Party shall default in the
observance or performance of any other covenant or agreement contained in this
Agreement or any other Credit Document (other than as provided in paragraphs
(a) through (c) above), and such default shall continue unremedied for a period
of 30 days after notice thereof from the Issuing Bank;

 

(e)                                 An Event of Default shall have occurred and
be continuing under the Credit Agreement;

 

(f)                                  (i) The Account Party or any Restricted
Subsidiary shall fail to pay any principal, interest or any other amount,
regardless of amount (beyond the period of grace, if any, provided therein), due
in respect of any indebtedness with an aggregate principal amount in excess of
$50,000,000 (such indebtedness, “Material Indebtedness”), when and as the same
shall become due and payable, or (ii) any other event or condition occurs, in
any such case, that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, but after giving effect to any required lapse of time) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such indebtedness if such sale or transfer is
permitted under the documents providing for such indebtedness; provided further,
that this paragraph (f) shall not apply to any Non-Recourse Debt of the Account
Party and the Restricted Subsidiaries (except to the extent that the Account
Party or any of the Restricted Subsidiaries that are not parties to such
Non-Recourse Debt is then directly or indirectly liable, including pursuant to
any contingent obligation, for any such Non-Recourse Debt that is Indebtedness
(as defined in the Credit Agreement) for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds $50,000,000).

 

(g)                                 (x)(i) A court of competent jurisdiction
enters an order or decree under any Bankruptcy Law that is for relief against
the Account Party or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary in an involuntary case; (ii) appoints
a custodian of the

 

--------------------------------------------------------------------------------


 

18

 

Account Party or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary for all or substantially all of the
property of the Account Party or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary; or (iii) orders the
liquidation of the Account Party or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary, and, in each of clauses
(i), (ii) or (iii), the order or decree remains unstayed and in effect for at
least 60 consecutive days; or (y) the Account Party or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of Bankruptcy Law (i) commences a
voluntary case; (ii) consents to the entry of an order for relief against it in
an involuntary case; (iii) consents to the appointment of a custodian of it or
for all or substantially all of its property; or (iv) makes a general assignment
for the benefit of its creditors;

 

(h)                                (i) Any of the Credit Documents, the
Collateral Trust and Intercreditor Agreement, the Guarantee and Collateral
Agreement or the Accession Agreement shall cease, for any reason (other than in
accordance with the express terms thereof), to be in full force and effect, or
the Account Party shall so assert, or the Security Documents (as defined in the
Credit Agreement) are for any reason (other than in accordance with the express
terms thereof) unenforceable with respect to any material portion of the
Collateral or (ii) other than as a result of any act or omission by the Issuing
Bank, the Obligations hereunder shall no longer constitute Additional First-Lien
Indebtedness (as defined in the Collateral Trust and Intercreditor Agreement);

 

(i)                                     One or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (excluding therefrom any
amount covered by insurance) shall be rendered against the Account Party or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of at least 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Account Party or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary to enforce any such judgment; provided that this
paragraph (i) shall not apply to any Non-Recourse Debt of the Account Party and
the Restricted Subsidiaries (except to the extent that the Account Party or any
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary) that are not parties to such Non-Recourse Debt is then
directly or indirectly liable, including pursuant to any contingent obligation,
for any such Non-Recourse Debt that is Indebtedness (as defined in the Credit
Agreement) for borrowed money thereunder and such liability, individually or in
the aggregate, exceeds $50,000,000; or

 

(j)                                    A Change of Control shall occur;

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Issuing Bank may take any or all of the following actions:
(i) declare the commitments of the Issuing Bank to issue, amend, extend or
otherwise modify any Letter of Credit and the Letter of Credit Commitment to be
terminated (whereupon the same shall be terminated); (ii) declare all
Obligations outstanding under the Credit Documents to be forthwith due and
payable in whole or in part, whereupon such Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all

 

--------------------------------------------------------------------------------


 

19

 

other liabilities of the Account Party accrued hereunder, shall be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding; (iii) require that the Account Party cash
collateralize (at 101% of the undrawn amount thereof) the Letters of Credit then
outstanding; and (iv) subject to an in accordance with the terms of the
Collateral Trust and Intercreditor Agreement, exercise any and all rights and
remedies available to it under the Credit Documents or applicable laws, in each
case, under or in respect of the Letter of Credit Commitment, any L/C
Obligations or other obligations hereunder.  It is understood that if any event
that is an Event of Default specified in paragraph (g) above shall occur with
respect to the Account Party, the actions specified above shall occur
automatically and without any requirement of notice or otherwise.

 

ARTICLE V
CONDITIONS

 

SECTION 5.1.   Conditions to Issuances, Amendments or Extensions of Letters of
Credit After the Effective Date.  The obligation of the Issuing Bank to issue,
amend or extend a Letter of Credit on any Issuance Date (or, with respect to any
extension or amendment, the date of such extension or amendment) after the
Effective Date is subject to the following conditions precedent:

 

(a)                                 Each of the representations and warranties
contained in Article VI shall be true and correct in all material respects on
and as of such Issuance Date (or, with respect to any extension or amendment,
the date of such extension or amendment), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date; provided that to the extent
such representation and warranty is qualified as to materiality, such
representation and warranty shall be true and correct in all respects.

 

(b)                                 At the time of and immediately after the
issuance, amendment or extension of such Letter of Credit, no Default or Event
of Default (each as defined in the Credit Agreement) and no Default or Event of
Default hereunder shall have occurred and be continuing.

 

(c)                                  After giving effect to such issuance,
amendment or extension, the Outstanding Amount will not exceed the Letter of
Credit Commitment.

 

(d)                                 The Account Party shall have delivered to
the Issuing Bank the information contemplated by Section 3.2.

 

Any issuance, amendment or extension of the Letter of Credit shall be deemed to
constitute a representation and warranty by the Account Party on such Issuance
Date (or, with respect to any amendment or extension, on the date of such
amendment or extension) as to the matters specified in paragraphs (a), (b) and
(c) of this Section 5.1.

 

SECTION 5.2.   Effective Date.

 

(a)                                 This Agreement shall become effective at the
time (the “Effective Date”) when each of the following conditions precedent
shall have been satisfied and the obligation of the Issuing Bank to issue
Letters of Credit on the Effective Date shall be subject solely to the following
conditions (subject, in the case of clauses (i), (ii), (iv), (v) and (xi), to
the Limited Conditionality Provisions):

 

--------------------------------------------------------------------------------


 

20

 

(i)                         Issuing Bank shall have received this Agreement,
executed and delivered by a duly authorized officer of the Account Party.

 

(ii)                      Issuing Bank shall have received the Accession
Agreement, executed and delivered by duly authorized officers of the Account
Party, the Subsidiaries of the Account Party who are party to the Collateral
Trust and Intercreditor Agreement and the Collateral Trustee.

 

(iii)                   [Reserved].

 

(iv)                  Issuing Bank shall have received an opinion, addressed to
the Issuing Bank dated the Effective Date, from (x) White & Case LLP, special
New York counsel to the Account Party and (y) Saul Ewing, Delaware counsel to
the Account Party, in each case, in form and substance consistent with the
opinion delivered by White & Case LLP in connection with the effectiveness of
the Letter of Credit Reimbursement Agreement, dated as of September 18, 2014,
among the Account Party, Macquarie Bank Limited and Macquarie Energy LLC to the
lender and issuing bank thereunder.

 

(v)                     Issuing Bank shall have received a good standing
certificate (or local equivalent) from the jurisdiction of organization for the
Account Party, dated as of a recent date.

 

(vi)                  All fees and expenses required to be paid on the Effective
Date (including the reasonable and documented fees and disbursements of Moses &
Singer LLP, special New York counsel to the Issuing Bank), in the case of
expenses (including any such legal expenses) to the extent invoiced at least two
(2) Business Days prior to the Effective Date, shall have been paid.

 

(vii)               Substantially concurrently with the Effective Date, the
Delta Acquisition shall be consummated in accordance with the terms of the Delta
Acquisition Agreement; but without giving effect to any amendments, waivers or
consents by the Account Party that are materially adverse to the interests of
the Delta Initial Lenders (as defined in the Third Amendment) in their
respective capacities as such without the consent of the Delta Initial Lenders,
such consent not to be unreasonably withheld, delayed or conditioned (it being
understood that (a) any decrease in the purchase price shall not be materially
adverse to the interests of the Delta Initial Lenders so long as such decrease
is allocated to reduce the Incremental Tranche C Term Loans (as defined in the
Third Amendment) and the Equity Financing (as defined in the Delta Acquisition
Agreement) on a dollar-for-dollar basis (it being understood and agreed that any
decrease in the purchase price due to purchase price adjustments contemplated in
the Delta Acquisition Agreement as in effect on February 24, 2016 shall not
(i) be materially adverse to the Delta Initial Lenders or (ii) require any
reduction of the Incremental Tranche C Term Loans and the Equity Financing (as
defined in the Delta Acquisition Agreement)), (b) any increase in the purchase
price shall not be materially adverse to the Delta Initial Lenders so long as
such increase is funded by amounts available to the Account Party to fund such
increase (it being understood and agreed that any

 

--------------------------------------------------------------------------------


 

21

 

increase in the purchase price due to purchase price adjustments contemplated in
the Delta Acquisition Agreement as in effect on February 24, 2016 shall not be
materially adverse to the Delta Initial Lenders), (c) the granting of any
consent under the Delta Acquisition Agreement that is not materially adverse to
the interests of the Delta Initial Lenders shall not otherwise constitute an
amendment or waiver) and (d) any amendment, amendment and restatement of, or
other waiver or consent to, the Delta Acquisition Agreement to (i) reflect the
Account Party as the sole “Sponsor” thereunder and related changes to reflect
the Account Party as providing all of the Equity Financing contemplated (and as
defined) therein (with no reduction to the aggregate amount thereof) and/or
(ii) reflect the Incremental Tranche B Revolver Increase (as defined in the
Third Amendment) and the Incremental Tranche C Term Loans as the Debt Financing
(as defined in the Delta Acquisition Agreement) thereunder, in each case shall
not be materially adverse to the Delta Initial Lenders.

 

(viii)            The Delta Acquisition Agreement Representations and the Delta
Specified Representations shall be true and correct in all material respects.

 

(ix)                  Except as set forth on Schedule 5.7 to the Delta
Acquisition Agreement (as in effect on February 24, 2016), since December 31,
2015, there has not been any event, change, occurrence or circumstance that has
had, or would reasonably be expected to result in, an Delta Acquisition Funding
Date Material Adverse Effect.

 

(x)                     Issuing Bank shall have received at least three
(3) Business Days prior to the Effective Date all documentation and other
information reasonably required by the Issuing Bank as required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been reasonably requested by the Issuing Bank at least ten days in
advance of the Effective Date.

 

(xi)                  Issuing Bank shall have received customary closing
certificates with respect to each Credit Party in form and substance consistent
with those delivered on the Closing Date (as defined in the Credit Agreement)
pursuant to Section 6.03(a) of the Credit Agreement.

 

(b)                                 Notwithstanding anything in the Credit
Documents or any letter agreement or other undertaking concerning the financing
of the transactions contemplated by this Agreement to the contrary, (i) the
terms of the Credit Documents (and/or any Letter of Credit) shall be in a form
such that they do not impair the availability of the Letter of Credit
Commitments or the issuance of Letters of Credit on the Effective Date if the
conditions set forth in 5.2(a)  hereof are satisfied or waived by the Issuing
Bank, it being understood that, to the extent any lien search or Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Effective Date (other than, a lien on Collateral that may be
perfected solely by the filing of a financing statements under the UCC) after
the Account Party’s use of commercially reasonable efforts to do so without
undue burden or expense, then the provision and/or perfection of such lien
search or Collateral shall not constitute a condition precedent to the
availability and/or issuance of any Letters of Credit on the Effective Date but
may instead be delivered and/or perfected within sixty (60) days (or, with
respect to any Mortgage, ninety (90) days) (or, in each

 

--------------------------------------------------------------------------------


 

22

 

case, such longer period as the Collateral Trustee (as defined in the
Intercreditor Agreement) may agree in its reasonable discretion) after the
Effective Date pursuant to arrangements consistent with the requirements of
Section 9.10 of the Credit Agreement and (ii) the only conditions (express or
implied) to the availability and/or issuance of the Letters of Credit on the
Effective Date are those expressly set forth in Section 5.2(a) hereof, and such
conditions shall be subject in all respects to the provisions of this
Section 5.2(b). This paragraph and the provisions contained herein are referred
to in this Agreement as the “Limited Conditionality Provision”.

 

(c)                                  The Issuing Bank shall provide written
notice to the Account Party of the occurrence of the Effective Date at such time
as all conditions set forth in Section 5.2(a) (subject, where applicable to the
provisions of Section 5.2(b)) shall have been satisfied or waived and such
notice, when provided, shall constitute conclusive evidence of the occurrence of
the Effective Date; provided that provision of such notice shall in no event
constitute a condition to the occurrence of the Effective Date.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

The Account Party represents and warrants to the Issuing Bank on the Effective
Date (and on each other date required pursuant to Section 5.1):

 

(a)                                 It is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary organizational powers and all government licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
it of this Agreement and the other Credit Documents to which it is a party are
within its organizational powers, have been duly authorized by all necessary
corporate action, require no approval, consent, exemption, authorization or
other action by or in respect of, or filing with, any governmental body, agency
or official and do not (i) contravene the terms of Governing Documents of the
Account Party, (ii) contravene, violate, or otherwise constitute a default
under, any provision of applicable law or regulation or of Governing Documents
of the Account Party, or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Account Party, in each case under this
clause (ii) in a manner that would reasonably be expected to have a Material
Adverse Effect on the business, operations or financial condition of the Account
Party and its Restricted Subsidiaries taken as a whole, or (iii) result in
(except as contemplated by the Collateral Trust and Intercreditor Agreement and
the related Security Documents (as defined in the Credit Agreement)) the
creation or imposition of any Lien (as defined in the Credit Agreement) on any
asset of the Account Party or any of its Restricted Subsidiaries.  The
execution, delivery and performance of this Agreement and the Credit Documents,
and the issuance of the Letters of Credit hereunder, do not, and will not,
contravene, or constitute a default under, the Credit Agreement or any of the
other Credit Documents (as defined in the Credit Agreement).

 

(c)                                  This Agreement and each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of the
Account Party, enforceable against it in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws generally
affecting creditor’s rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

 

--------------------------------------------------------------------------------


 

23

 

(d)                                 No Default or Event of Default (each as
defined in the Credit Agreement) and no Default or Event of Default hereunder
has occurred and is continuing or would result from the consummation of the
transactions contemplated hereby.

 

(e)                                  That, on the Effective Date only, (i) the
fair value of the property of the Account Party and its Restricted Subsidiaries,
taken as a whole, on a consolidated basis is greater than the total amount of
its liabilities, including, without limitation, contingent liabilities that are
probable and estimatable, of the Account Party and its Restricted Subsidiaries,
taken as a whole, on a consolidated basis, (ii) the present fair salable value
of the assets of the Account Party and its Restricted Subsidiaries, taken as a
whole, on a consolidated basis is not less than the amount that will be required
to pay the probable liability of the Account Party and its Restricted
Subsidiaries, taken as a whole, on a consolidated basis on their debts as they
become absolute and matured taking into account the possibility of refinancing
such obligations and selling assets, (iii) the Account Party and its Restricted
Subsidiaries, taken as a whole, on a consolidated basis do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay such debts and liabilities as they mature, taking into account the
possibility of refinancing such obligations and selling assets and (iv) the
Account Party and its Restricted Subsidiaries are not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital.

 

(f)                                   (i) The audited consolidated balance sheet
of the Account Party at December 31, 2015 and the related consolidated
statements of income and cash flows and changes in shareholders’ equity of the
Account Party for the period ended on such date and (ii) the unaudited
consolidated balance sheet of the Account Party at September 30, 2016 and the
related unaudited consolidated statements of income and cash flows and changes
in shareholders’ equity of the Account Party for the period ended on such date,
in each case furnished to Issuing Bank on or prior to the Effective Date,
present fairly in all material respects the consolidated financial position of
the Account Party as of such date.  All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements and subject, in the case of
the unaudited financial statements, to normal year-end audit adjustments and the
absence of footnotes.

 

(g)                                  Since December 31, 2015, no event, change
or condition has occurred that has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(h)                                 The representations and warranties made by
the Account Party in Sections 8.08, 8.15, 8.16 and 8.19 of the Credit Agreement
are incorporated by reference herein, mutatis mutandis (including, without
limitation, that (i) references therein to the “Borrower” shall be deemed to be
references to the Account Party, (ii) references therein to the “Administrative
Agent” and the “Lenders” shall be deemed to be references to the Issuing Bank,
and (iii) references therein to “this Agreement” and the “Credit Documents”
shall be deemed to be references to this Agreement and the Credit Documents).

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1.   Method of Communication.  Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing or by
telephone subsequently confirmed in writing.  Any notice shall be effective if
delivered by hand delivery or sent via electronic mail (including a .pdf copy),
recognized overnight courier service or certified mail, return receipt

 

--------------------------------------------------------------------------------


 

24

 

requested, and shall be presumed to be received by a party hereto (a) on the
date of delivery if delivered by hand or sent by electronic mail (including a
.pdf copy), (b) on the second Business Day if sent by recognized overnight
courier service and (c) on the third Business Day following the date sent by
certified mail, return receipt requested.  A telephonic notice to the Issuing
Bank as understood by the Issuing Bank will be deemed to be the controlling and
proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

 

SECTION 7.2.   Notices.  Notices to any party, including electronic mail, shall
be sent to it at the following addresses, or any other address as to which the
other party is notified in writing.

 

If to the Account Party:

 

Dynegy Inc.
601 Travis Street, Suite 1400
Houston, Texas 77002
Attn: General Counsel
Telephone: (713) 504-6400
Email: Catherine.James@dynegy.com

 

If to the Issuing Bank:

 

Goldman Sachs Bank USA
c/o Goldman Sachs Loan Operations
6011 Connection Drive
Irving, Texas 75039
Attention: Letter of Credit Department Manager
Telephone: (972) 368-2148
Email: gs-loc-operations@ny.email.gs.com
Facsimile: (917) 977-4587

 

SECTION 7.3.   Amendments and Waivers.  Except as otherwise expressly set forth
herein, none of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Account Party and the Issuing Bank.

 

SECTION 7.4.   Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 7.5.   Integration.  This Agreement, the other Credit Documents and the
Letters of Credit, if any, represent the complete agreement of the Account Party
and the Issuing Bank with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Issuing Bank or the
Account Party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

 

SECTION 7.6.   No Waiver; Cumulative Remedies.  Except as otherwise expressly
set forth herein, no failure to exercise and no delay in exercising, on the part
of the Issuing Bank, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or

 

--------------------------------------------------------------------------------


 

25

 

privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

SECTION 7.7.   Payment of Expenses; Indemnity.  The Account Party will (a) pay
all reasonable and documented out-of-pocket expenses (including without
limitation, reasonable and documented fees and disbursements of one primary
counsel, and additional special or local counsel to the extent reasonably
necessary) incurred by the Issuing Bank in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and the other Credit
Documents and any waiver, amendment or consent by the Issuing Bank relating to
this Agreement or any other Credit Document and the preparation, execution and
delivery the Letters of Credit, if any, issued hereunder and (ii) the
administration and enforcement of any rights and remedies under this Agreement
or any other Credit Document, and (b) defend, indemnify and hold harmless the
Issuing Bank and each of its Related Persons, from and against any losses,
penalties, fines, liabilities, judgments, settlements, damages, costs and
expenses, suffered on or after the Effective Date by any such Person in
connection with any claim, investigation, litigation or other proceeding
(whether or not any such Person is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with this Agreement, the
Letters of Credit or any other Credit Document, including without limitation,
reasonable and documented fees and disbursements of one primary counsel, and
additional special or local counsel to the extent reasonably necessary, to the
Issuing Bank, except to the extent that any of the foregoing are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of the party
seeking indemnification therefor.

 

SECTION 7.8.   Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against the other party hereto and any of its Related Persons, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Letters of Credit or the use of the proceeds thereof.  The foregoing does not in
any way limit the indemnification obligations of the Account Party set forth in
Section 7.7 hereof.

 

SECTION 7.9.   Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Account Party and the Issuing Bank and their
respective successors and assigns, except that the Account Party may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Issuing Bank and the Issuing Bank may not assign or
transfer any of its rights under this Agreement without the prior written
consent of the Account Party.

 

SECTION 7.10.   Waivers of Jury Trial.  THE ACCOUNT PARTY AND THE ISSUING BANK
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LETTER OF CREDIT
OR OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

 

SECTION 7.11.   Set-off.  In addition to any rights and remedies of the Issuing
Bank provided by law, upon the occurrence and during the continuance of an Event
of Default, the Issuing Bank shall have the right, without prior notice to the
Account Party (any such notice being expressly waived by the Account Party to
the extent permitted by applicable law), upon any amount becoming due and
payable (after all applicable grace periods have expired) by the Account Party
hereunder (whether by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (including, but not limited to,
general or special, time or demand, provisional or final, but excluding
fiduciary accounts), in any currency, and any other credits, indebtedness or
claims, in any currency, in

 

--------------------------------------------------------------------------------


 

26

 

each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Issuing Bank or any branch or agency
thereof to or for the credit or the account of the Account Party.  The Issuing
Bank agrees to notify promptly the Account Party after any such setoff and
application made by it; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

SECTION 7.12.   Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 7.13.   Section Headings.  The section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

SECTION 7.14.   Register.  The Account Party hereby designates the Issuing Bank
to serve as its non-fiduciary agent, solely for purposes of this Section 7.14,
to maintain a register (the “Register”) for the recordation of the amounts of
and interest on the L/C Obligations owing to any Issuing Bank pursuant to the
terms hereof from time to time.  The entries in the Register shall be conclusive
absent manifest error, and the Account Party and the Issuing Bank shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as an Issuing Bank hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Account Party at any reasonable time
and from time to time upon reasonable prior notice.

 

SECTION 7.15.   Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement, any of the other Credit
Documents or any Letter of Credit, or for recognition and enforcement of any
judgment in respect thereof, to, subject to Section 7.15(d) below, the exclusive
general jurisdiction of the courts of any state or federal court sitting in the
Borough of Manhattan in the City of New York (or any appellate court therefrom);

 

(b)                                 consents that any such action or proceeding
may be brought in such courts, and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address referred to in Section 7.2; and

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right of Issuing Bank to bring any action or proceeding relating to
this Agreement, the Credit Documents or the Letters of Credit in the courts of
any other jurisdiction.

 

SECTION 7.16.   Governing Law.  This Agreement shall be governed by the law of
the State of New York; provided, that (a) the interpretation of the definition
of Delta Acquisition Funding Date Material Adverse Effect (and whether or not a
Delta Acquisition Funding Date Material Adverse

 

--------------------------------------------------------------------------------


 

27

 

Effect has occurred), (b) the determination of the accuracy of any Delta
Acquisition Agreement Representation and whether as a result of any inaccuracy
thereof the Account Party or any of its applicable Affiliates or Subsidiaries
has the right to terminate its or their obligations under the Delta Acquisition
Agreement or refuse to consummate the Delta Acquisition and (c) the
determination of whether the Delta Acquisition has been consummated in
accordance with the terms of the Delta Acquisition Agreement and, in any case,
claims or disputes arising out of any such interpretation or determination or
any aspect thereof, in each case, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

SECTION 7.17.   USA PATRIOT Act.  The Issuing Bank hereby notifies the Account
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is,
and certain of its Affiliates are, required to obtain, verify and record
information that identifies the Account Party, which information includes the
name and address of the Account Party and other information that will allow such
Persons to identify the Account Party in accordance with the PATRIOT Act.

 

SECTION 7.18.   Survival.  The agreements and obligations contained in
Section 3.8, Section 3.10, Section 7.7, Section 7.8, Section 7.10, Section 7.15,
Section 7.16, this Section 7.18 and Section 7.19 shall survive the termination
of this Agreement and any other Credit Document.

 

SECTION 7.19.  Confidentiality.  The Issuing Bank agrees that it will not
disclose (without the prior written consent of the Account Party) (other than to
its employees, agents, representatives, auditors, advisors or counsel, its
Affiliates involved in the transactions hereunder or the administration of this
Agreement on a “need to know” basis; provided such Persons shall be subject to
the provisions of this Section 7.19 to the same extent as the Issuing Bank) any
information with respect to the Account Party or any of its subsidiaries which
is now or in the future furnished pursuant to this Agreement or any other Credit
Document; provided that the Issuing Bank may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 7.19, (ii) as may be required in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over it or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors (provided that, except with
respect to disclosures to supervisory or regulatory authorities having
jurisdiction over it, the Issuing Bank, as applicable, shall give the Account
Party prompt notice of such disclosure to the extent permitted by law, rule or
regulation), (iii) as may be required in respect to any summons or subpoena or
in connection with any litigation (provided that the Issuing Bank shall give the
Account Party prompt notice of such disclosure to the extent permitted by law,
rule or regulation), (iv) in order to comply with any law, order, regulation or
ruling applicable to the Issuing Bank or as requested by a Governmental
Authority (provided that, except with respect to disclosures to supervisory or
regulatory authorities having jurisdiction over the Issuing Bank, the Issuing
Bank shall give the Account Party prompt notice of such disclosure to the extent
permitted by law, rule or regulation), (v) to the extent such information is
received by the Issuing Bank from a third party that is not known by the Issuing
Bank to be subject to confidentiality arrangements to the Account Party or any
of its Subsidiaries, (vi) to the Collateral Trustee and (vii) for purposes of
establishing a “due diligence” defense.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

DYNEGY INC., as Account Party

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Dynegy LC Reimbursement Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Issuing Bank

 

 

 

 

 

 

 

By:

 /s/ Anna Ashurov

 

 

Name:

Anna Ashurov

 

 

Title:

Authorized Signatory

 

[Signature Page to Dynegy LC Reimbursement Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Wire Instructions

 

For Issuing Bank:

 

 

 

 

 

Account Holding Institution:

 

Citibank N.A.

SWIFT:

 

CITIUS33

Beneficiary:

 

Goldman Sachs Bank USA

Beneficiary Account Number:

 

#30627664

 

--------------------------------------------------------------------------------

 


 

Exhibit A

 

EXHIBIT A-1

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Banks That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Issuing Bank]

 

Date: [           ,     ]

 

Dynegy Inc.

          

          

 

Email:             

 

Re:  Dynegy Inc.— Foreign Issuing Bank Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement Agreement, dated as of
February 7, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), and [            ] (together
with its successors and assigns, the “Issuing Bank”).  Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Foreign Issuing Bank] (the “Foreign Issuing Bank”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of
the Agreement.  Foreign Issuing Bank hereby represents and warrants that:

 

1.                                      The Foreign Issuing Bank is the sole
record and beneficial owner of the Obligations in respect of which it is
providing this U.S. Tax Compliance Certificate.  The Foreign Issuing Bank is not
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code;

 

2.                                      The Foreign Issuing Bank is not a
10-percent shareholder of the Account Party within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Internal Revenue Code; and

 

3.                                      The Foreign Issuing Bank is not a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8-BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Account
Party, and (2) the undersigned shall have at all times furnished the Account
Party with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of

 

31

--------------------------------------------------------------------------------


 

the date first written above.

 

 

 

[INSERT NAME OF FOREIGN ISSUING BANK]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A-2

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [           ,     ]

 

Dynegy Inc.

             

             

 

Email:                 

 

Re:                                    Dynegy Inc. — Foreign Issuing Bank
Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement Agreement, dated as of
February 7, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), and [            ] (together
with its successors and assigns, the “Issuing Bank”). Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Participant] (the “Non-U.S. Participant”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of
the Agreement.  The Non-U.S. Participant hereby represents and warrants that:

 

1.                                      The Non-U.S. Participant is the sole
record and beneficial owner of the participation in respect of which it is
providing this U.S. Tax Compliance Certificate.  The Non-U.S. Participant is not
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code;

 

2.                                      The Non-U.S. Participant is not a
10-percent shareholder of the Account Party within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Internal Revenue Code; and

 

3.                                      The Non-U.S. Participant is not a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8-BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Account
Party, and (2) the undersigned shall have at all times furnished the Account
Party with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

33

--------------------------------------------------------------------------------


 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A-3

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [           ,     ]

 

Dynegy Inc.

              

              

 

Email:

 

Re:                                    Dynegy Inc. — Foreign Issuing Bank
Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement Agreement, dated as of
February 7, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), and [            ] (together
with its successors and assigns, the “Issuing Bank”).  Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Participant] (“Non-U.S. Participant”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of the
Agreement.  Non-U.S. Participant hereby represents and warrants that:

 

1.                                      Non-U.S. Participant is the sole record
owner of the participation in respect of which it is providing this U.S. Tax
Compliance Certificate and its partners/members are the sole beneficial owners
of such participation.  Neither Non-U.S. Participant nor any of its
partners/members is a “bank” for purposes of Section 871(h) or 881(c)(3)(A) of
the Internal Revenue Code;

 

2.                                      None of the partners/members of Non-U.S.
Participant is a 10-percent shareholder of the Account Party within the meaning
of Section 871(h)(3)(B) or 881(c)(3)(B) of the Internal Revenue Code; and

 

3.                                      None of the partners/members of Non-U.S.
Participant is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8-BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party and (2) the
undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding

 

35

--------------------------------------------------------------------------------


 

such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A-4

to Letter of Credit Reimbursement Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Banks That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Issuing Bank]

 

Date: [           ,     ]

 

Dynegy Inc.

          

           

 

Email:              

 

Re:                                    Dynegy Inc. — Foreign Issuing Bank
Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement Agreement, dated as of
February 7, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”), by and among Dynegy
Inc., a Delaware corporation (the “Account Party”), and [            ] (together
with its successors and assigns, the “Issuing Bank”).  Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Foreign Issuing Bank] (the “Foreign Issuing Bank”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of
the Agreement.  The Foreign Issuing Bank hereby represents and warrants that:

 

1.                                      The Foreign Issuing Bank is the sole
record owner of the Obligations in respect of which it is providing this U.S.
Tax Compliance Certificate and its partners/members are the sole beneficial
owners of such Obligations.  Neither the Foreign Issuing Bank nor any of its
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code;

 

2.                                      None of the partners/members of the
Foreign Issuing Bank is a 10-percent shareholder of the Account Party within the
meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Internal Revenue Code;
and

 

3.                                      None of the partners/members of the
Foreign Issuing Bank is a controlled foreign corporation receiving interest from
a related person within the meaning of Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8-BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party, and (2) the
undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding

 

37

--------------------------------------------------------------------------------


 

such payments.

 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF FOREIGN ISSUING BANK]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

38

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Application

 

[See attached]

 

39

--------------------------------------------------------------------------------


 

APPLICATION AND AGREEMENT FOR

 

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT

GOLDMAN SACHS BANK USA

 

Standby
no.                                                                                                                                  (For
Bank Use)

(a)

 

The undersigned applicant hereby requests that Goldman Sachs Bank USA (the
“Issuer”) issue an irrevocable standby letter of credit (together with any
replacements, extensions, amendments  or modifications, the “Credit”) with the
following terms and conditions and deliver it to the beneficiary named below by:

 

by  o courier  o U.S. Mail (domestic addresses only)

 

Amount in Words(U.S. dollars [only]/[unless otherwise indicated and approved by
Goldman Sachs Bank USA]):

Amount in Figures:

 

Expiry Date (credit will expire at 5:00 p.m. New York time on the following
date):

 

 

 

Applicant (full legal name and address - if more than one, jointly and
severally, individually and collectively, the “Applicant”):

 

Beneficiary (full legal name, address, and phone number to appear in Credit)

 

 

 

Account Party (full legal name and address - Complete only if Account Party is
not Applicant):

 

Advising Bank, Confirming Bank, Receiving Bank or other Intermediary Bank-If any
(full legal name and address - If blank, Issuer may select at its option):

 

Complete only if Automatic Extension of the Expiry Date is required:

 

Credit to contain an automatic extension clause with extension periods of ¨ one
year/ ¨ other               (specify)

 

No less than ¨ thirty/¨ other             (specify) calendar days non-extension
notice to the beneficiary.

 

Final expiration date beyond which no automatic extension shall extend Credit
(if such final expiration date is not scheduled to be the last day of the
applicable additional period, then the final extension period shall be for the
stub period ending on such final expiry date):

 

Special Conditions:

 

o Multiple drawings prohibited (if blank, [up to three] multiple drawings will
be permitted)

 

o Credit is transferable only in its entirety (If blank, credit will be
non-transferable.  If transferable, Issuer is authorized to include its standard
transfer conditions).

 

Credit shall be subject to the International Standby Practices 1998
(International Chamber of Commerce Publication No. 590 (“ISP98”) or, o if box is
checked, it shall be subject to the Uniform Customs and Practice for Documentary
Credits, 2007 Revision, International Chamber of Commerce Publication No. 600
(“UCP600”).  As to all matters not governed by ISP98 or UCP600, as applicable,
the Credit shall be governed by the law of the State of [New York][Texas](1),
including, without limitation, the Uniform Commercial Code as in effect from
time to time in the State of [New York][Texas].

 

--------------------------------------------------------------------------------

(1)  Account Part to choose appropriate state.

 

40

--------------------------------------------------------------------------------


 

This Application and Agreement will not be considered complete until all
information required hereby has been provided by Applicant.

 

o Other:

 

Per regulatory requirements, please provide below a general description of the
underlying transaction to enable proper classification of the Credit. This is
for bank use only and will not be part of the text of the Credit.

 

The purpose of this Credit is:    (insert brief description of underlying
transaction including the parties involved in the transaction and their roles,
including other banks)

 

Draw Documents Required:

 

o           Format of Credit, documents required and other instructions to be
substantially per attachment(s), which form an integral part of this
application. (Note: All attachments should also be signed by the Applicant.)

 

or

 

¨                                    Payment to be available to the Beneficiary
against presentation at the office of the Issuer’s servicer specified in the
Credit of: 1) the original letter of credit together with originals of any
amendments thereto which shall be attached to the Credit and 2) a dated
statement issued on the letterhead of Beneficiary and purportedly signed by an
authorized representative including the following statement:  (Please state
within quotation marks the wording to appear on the statement to be
presented):    (insert appropriate reason for drawing)

 

Terms and Conditions:

 

The opening of the Credit is subject to the terms and conditions of that certain
Letter of Credit Reimbursement Agreement dated as of February 7, 2017 between
Dynegy Inc., as account party, and Goldman Sachs Bank USA, as issuing bank (as
amended, modified, supplemented or restated from time to time, the “LC
Reimbursement Agreement”).  In the event of any inconsistency between the terms
and conditions of the LC Reimbursement Agreement and the terms and conditions
hereof, the terms and conditions of the LC Reimbursement Agreement shall
control.

 

Applicant by signing below affirms that it has fully read and agrees to the
terms of this Application and Agreement and the provisions of the LC
Reimbursement Agreement relating to letters of credit which are incorporated by
reference herein and form a part hereof and agrees to be bound thereby.

 

Applicant’s Name:

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

Date

 

 

Name (in print)

 

 

 

Phone No.:

Fax No.:

 

 

 

We join in the above Application and Agreement, naming us as Account Party, for
the issuance of the Credit and, in consideration thereof, we irrevocably agree
(i) that the Applicant has sole right to give instructions and make agreements
with respect to this Application and Agreement, the Credit and the disposition
of documents, and we have no right or claim against you or any of your
Affiliates and (ii) to be jointly and severally bound by the Application and
Agreement (including any terms and conditions incorporated herein) and all
obligations of the Applicant hereunder.

 

Account Party’s Name:

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

Date

 

 

 

41

--------------------------------------------------------------------------------


 

Name (in print)

Phone No.:

Fax No.:

 

 

42

--------------------------------------------------------------------------------